 

CAR CHARGING GROUP, INC.

2014 OMNIBUS INCENTIVE PLAN

 

1. Purpose. Car Charging Group, Inc. (the “Company”) hereby adopts Car Charging
Group, Inc. 2014 Omnibus Incentive Plan (the “Plan”), effective as of March 12,
2014. The Plan is intended to recognize the contributions made to the Company by
its associates (including associates who are members of the Board of Directors),
directors, consultants and advisors of the Company or any Affiliate, to provide
such persons with additional incentive to devote themselves to the future
success of the Company or an Affiliate, and to improve the ability of the
Company or an Affiliate to attract, retain, and motivate individuals upon whom
the Company’s sustained growth and financial success depend, by providing such
persons with an opportunity to acquire or increase their proprietary interest in
the Company. To this end, the Plan provides for the grant of stock options,
stock appreciation rights, restricted stock, restricted stock units, phantom
stock and dividend equivalent rights. Any of these awards may, but need not, be
made as performance incentives to reward attainment of annual or long-term
performance goals in accordance with the terms hereof, which awards are
anticipated to result in “performance-based” compensation (as that term is used
for purpose of Section 162(m) of the Code). Stock options granted under the Plan
may be Non-Qualified Stock Options or ISOs, as provided herein, except that
stock options granted to outside directors and any consultants or advisers
providing services to the Company or an Affiliate shall in all cases be
Non-Qualified Stock Options. No Performance-Based Award shall become vested
unless this Plan, including the provisions of Section 16, has been disclosed to
and approved by the Company’s shareholders. This Plan is intended to compensate
Participants for services rendered to the Company or any Affiliate, such
compensation to be based on the terms of an employment relationship, a service
contract or arrangement or the Participant’s appointment as a director or
officer of the Company. Any grant or award made pursuant to this Plan to a
Participant shall state that such grant or award is being made in respect of
services rendered by such Participant to a particular legal entity, whether the
Company or an Affiliate.

 

2. Definitions. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

 

A. “280G Cutback” shall have the meaning set forth in Section 19.

 

B. “Affiliate” means a corporation that is a parent corporation or a subsidiary
corporation with respect to the Company within the meaning of Section 424(e) or
(f) of the Code.

 

C. “Award” means an award of Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Phantom Stock or Dividend Equivalent Rights granted under
the Plan, designated by the Committee at the time of such grant as an Award, and
containing the terms specified herein for Awards.

 

D. “Award Date” means the date an Award is made under the Plan.

 

E. “Award Document” means the document described in Section 9 that sets forth
the terms and conditions of each grant of an Award.

 

 

   

 

F. “Benefit Agreement” shall have the meaning set forth in Section 19.

 

G. “Board of Directors” means the Board of Directors of the Company.

 

H. “Change of Control” shall have the meaning as set forth in Section 10.

 

I. “Code” means the Internal Revenue Code of 1986, as amended.

 

J. “Committee” shall have the meaning set forth in Section 3.A.

 

K. “Common Stock” means the Common Stock, $.001 par value per share, of the
Company.

 

L. “Company” shall have the meaning set forth in Section 1.

 

M. “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Code.

 

N. “Dividend Equivalent Right” means a right, granted to a Grantee under Section
9.D hereof, to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

 

O. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

P. “Fair Market Value” shall have the meaning set forth in Section 8.B.

 

Q. “Grantee” means a person who is granted Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Phantom Stock or Dividend Equivalent
Rights.

 

R. “Grant Date” means the date an Option is granted under the Plan.

 

S. “ISO” means an Option granted under the Plan that meets the requirements to
qualify as an “incentive stock option” within the meaning of Section 422(b) of
the Code and that is not designated as a Non-Qualified Stock Option.

 

T. “Non-Qualified Stock Option” means an Option granted under the Plan that is
designated as a Non-Qualified Stock Option, or otherwise does not qualify, as an
ISO within the meaning of Section 422(b) of the Code.

 

U. “Option” means either an ISO or a Non-Qualified Stock Option granted under
the Plan.

 

V. “Optionee” means a person to whom an Option has been granted under the Plan,
which Option has not been exercised and has not expired or terminated.

 

W. “Option Document” means the document described in Section 8 that sets forth
the terms and conditions of each grant of Options.

 

 

   

 

X. “Option Price” means the price at which Shares may be purchased upon exercise
of an Option, as calculated pursuant to Section 8.B.

 

Y. “Other Agreement” shall have the meaning set forth in Section 19.

 

Z. “Participant” shall mean those persons as may be designated by the Committee
to participate in the Plan from time to time.

 

AA. “Parachute Payment” shall have the meaning set forth in Section 19.

 

BB. “Performance-Based Award” means an Award granted pursuant to Section 16.

 

CC. “Performance-Based Award Limitation” means the limitation on the number of
Shares that may be granted pursuant to Performance-Based Awards to any one
Participant, as set forth in Section 16.F.

 

DD. “Performance Period” means any period designated by the Committee as a
period of time during which a Performance Target must be met for purposes of
Section 16.

 

EE. “Performance Target” means the performance target established by the
Committee for a particular Performance Period, as described in Section 16.B.

 

FF. “Phantom Stock” means the right, granted pursuant to Section 9.C of the
Plan, to receive in cash the Fair Market Value of a share of Common Stock.

 

GG. “Plan” shall have the meaning set forth in Section 1.

 

HH “Restricted Stock” means Shares issued to a person pursuant to an Award.

 

II. “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing the
equivalent of one (1) share of Common Stock awarded to a grantee under Section
9.B of the Plan.

 

JJ. “Section 409A” shall have the meaning set forth in Section 20.

 

KK. “Shares” means the shares of Common Stock that are the subject of Options or
Awards.

 

LL. “Stock Appreciation Rights” or “SAR” means a right granted to a grantee
under Section 9.A of the Plan.

 

MM “Surviving Company” shall have the meaning set forth in Section 10.

 

NN. “Treasury Regulation” means the Income Tax regulations, including temporary
regulations, promulgated under the Code; as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

OO. “Unrestricted Stock” shall have the meaning set forth in Section 9.B.(ix)

 

 

   

 

3. Administration of the Plan.

 

A. Committee. The Plan shall be administered by the Board of Directors, or, in
the discretion of the Board of Directors, by a committee composed of two (2) or
more of the members of the Board of Directors. To the extent possible, and to
the extent the Board of Directors deems it necessary or appropriate, each member
of the Committee shall be a non- employee director (as such term is defined in
Rule 16b-3 promulgated under the Exchange Act) and an outside director (as such
term is defined in Treasury Regulations Section 1.162-27 promulgated under the
Code); however, the Board of Directors may designate two or more committees to
operate and administer the Plan in its stead. Any of such committees designated
by the Board of Directors is referred to as the “Committee,” and, to the extent
that the Plan is administered by the Board of Directors, “Committee” shall also
refer to the Board of Directors as appropriate in the particular context. The
Board of Directors may from time to time remove members from or add members to
the Committee. Vacancies on the Committee, however caused, shall be filled by
the Board of Directors.

 

B. Meetings. The Committee shall hold meetings at such times and places as it
may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.

 

C. Grants. The Committee shall from time to time at its discretion direct the
Company to grant Options or Awards pursuant to the terms of the Plan. The
Committee shall have plenary authority to (i) determine the Optionees and
Grantees to whom and the times at which Options and Awards shall be granted,
(ii) determine the price at which Options shall be granted, (iii) determine the
type of Option to be granted and the number of Shares subject thereto, (iv)
determine the number of Shares to be granted pursuant to each Award and (v)
approve the form and terms and conditions of the Option Documents and of each
Award; all subject, however, to the express provisions of the Plan. In making
such determinations, the Committee may take into account the nature of the
Optionee’s or Grantee’s services and responsibilities, the Optionee’s or
Grantee’s present and potential contribution to the Company’s success and such
other factors as it may deem relevant. The interpretation and construction by
the Committee of any provisions of the Plan or of any Option or Award granted
under it shall be final, binding and conclusive.

 

D. Exculpation. No member of the Committee shall be personally liable for
monetary damages as such for any action taken or any failure to take any action
in connection with the administration of the Plan or the granting of Options or
Awards thereunder unless (i) the member of the Committee has breached or failed
to perform the duties of his or her office, and (ii) the breach or failure to
perform constitutes self-dealing, willful misconduct or recklessness; provided,
however, that the provisions of this Section 3.D shall not apply to the
responsibility or liability of a member of the Committee pursuant to any
criminal statute or to the liability of a member of the Committee for the
payment of taxes pursuant to local, state or federal law.

 

 

   

 

E. Indemnification. Service on the Committee shall constitute service as a
member of the Board of Directors. Each member of the Committee shall be entitled
without further act on his or her part to indemnity from the Company to the
fullest extent provided by applicable law and the Company’s Articles of
Incorporation and/or Bylaws in connection with or arising out of any action,
suit or proceeding with respect to the administration of the Plan or the
granting of Options or Awards thereunder in which he or she may be involved by
reason of his or her being or having been a member of the Committee, whether or
not he or she continues to be such member of the Committee at the time of the
action, suit or proceeding.

 

4. Grants of Options under the Plan. A Non-Qualified Stock Option is an award in
the form of an option to purchase shares of the Company’s Common Stock and that
is designated as a Non-Qualified Stock Option or that otherwise does not qualify
as an ISO. An ISO is an award in the form of an option to purchase shares of the
Company’s Common Stock that meets the requirements of Code Section 422, or any
successor section of the Code and that is not designated as a Non-Qualified
Stock Option. Grants of Options under the Plan may be in the form of a
Non-Qualified Stock Option, an ISO or a combination thereof, at the discretion
of the Committee.

 

5. Eligibility. All employees (including employees who are members of the Board
of Directors or its Affiliates), directors, consultants and advisors of the
Company or its Affiliates shall be eligible to receive Options or Awards
hereunder; provided that only employees of the Company or its Affiliates shall
be eligible to receive ISOs. The Committee, in its sole discretion, shall
determine whether an individual qualifies as an employee of the Company or its
Affiliates.

 

6. Shares Subject to Plan.

 

A. The aggregate maximum number of Shares for which Options or Awards may be
granted pursuant to the Plan is 5,000,000, adjusted as provided in Section 11.
The Shares shall be issued from authorized and unissued Common Stock or Common
Stock held in or hereafter acquired for the treasury of the Company. If an
Option terminates or expires without having been fully exercised for any reason,
or if any Award or Option is canceled or forfeited for any reason, the Shares
for which the Option was not exercised or that were canceled or forfeited
pursuant to the Award or Option may again be the subject of an Option or Award
granted pursuant to the Plan.

 

B. Shares covered by an Award or Option shall be counted as used as of the Award
Date or Grant Date, as applicable. Any Shares that are subject to Awards or
Options shall be counted against the limit set forth in Section 6.A one (1)
Share for every one (1) Share subject to an Award or Option. With respect to
SARs, the number of Shares subject to an award of SARs or Phantom Stock will be
counted against the aggregate number of Shares available for issuance under the
Plan regardless of the number of Shares actually issued to settle the SAR upon
exercise. If any Shares covered by an Award or Option granted under the Plan are
not purchased or are forfeited or expire, or if an Award or Option otherwise
terminates without delivery of any Common Stock subject thereto or is settled in
cash in lieu of shares, then the number of Shares counted against the aggregate
number of Shares available under the Plan with respect to such Award or Option
shall, to the extent of any such forfeiture, termination or expiration, again be
available for granting Awards or Options under the Plan in the same amount as
such Shares were counted against the limit set forth in this section.

 

 

   

 

7. Term of the Plan. No Option or Award may be granted under the Plan after
March 11, 2016.

 

8. Option Documents and Terms. Each Option granted under the Plan shall be a
Non-Qualified Stock Option unless the Option shall be specifically designated at
the time of grant to be an ISO. Options granted pursuant to the Plan shall be
evidenced by the Option Documents in such form as the Committee shall from time
to time approve, which Option Documents shall comply with and be subject to the
following terms and conditions and such other terms and conditions as the
Committee shall from time to time require that are not inconsistent with the
terms of the Plan.

 

A. Number of Option Shares. Each Option Document shall state the number of
Shares to which it pertains. An Optionee may receive more than one Option, which
may include Options that are intended to be ISOs and Options that are not
intended to be ISOs, but only on the terms and subject to the conditions and
restrictions of the Plan. The maximum number of Shares for which Options may be
granted to any single Optionee in any fiscal year, adjusted as provided in
Section 11, shall be 1,500,000 Shares. For purposes of the preceding sentence, a
SAR shall be treated as a grant of an Option for the number of shares designated
as the shares underlying the rights granted pursuant to the terms of such SAR.

 

B. Option Price. Each Option Document shall state the Option Price that, for all
Options, shall be at least 100% of the Fair Market Value of the Shares at the
time the Option is granted as determined by the Committee in accordance with
this Section 8.B; provided, however, that if an ISO is granted to an Optionee
who then owns, directly or by attribution under Section 424(d) of the Code,
shares of capital stock of the Company possessing more than 10% of the total
combined voting power of all classes of stock of the Company or an Affiliate,
then the Option Price shall be at least 110% of the Fair Market Value of the
Shares at the time the Option is granted. If the Common Stock is traded in a
public market, then the Fair Market Value per Share shall be, if the Common
Stock is listed on a national securities exchange or included in the NASDAQ
National Market System, the last reported sale price per share thereof on the
relevant date, or, if the Common Stock is not so listed or included, the mean
between the last reported “bid” and “asked” prices per share thereof, as
reported on NASDAQ or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc., or as reported in a customary financial reporting
service, as applicable and as the Committee determines, on the relevant date. If
the Common Stock is not traded in a public market on the relevant date, the Fair
Market Value shall be as determined in good faith by the Committee.

 

C. Exercise. No Option shall be deemed to have been exercised prior to the
receipt by the Company of written notice of such exercise and of payment in full
of the Option Price for the Shares to be purchased. Each such notice shall
specify the number of Shares to be purchased. Notwithstanding the foregoing, if
the Company determines that issuance of Shares should be delayed pending (i)
registration under federal or state securities laws, (ii) the receipt of an
opinion that an appropriate exemption from such registration is available, (iii)
the listing or inclusion of the Shares on any securities exchange or in an
automated quotation system or (iv) the consent or approval of any governmental
regulatory body whose consent or approval is necessary in connection with the
issuance of such Shares, the Company may defer exercise of any Option granted
hereunder until any of the events described in this Section 8.C has occurred.

 

 

   

 

D. Medium of Payment.

 

(i) An Optionee shall pay for Shares (a) in cash, (b) by certified check payable
to the order of the Company, or (c) by such other mode of payment as the
Committee may approve, including, without limitation, payment through a broker
in accordance with procedures permitted by Regulation T of the Federal Reserve
Board. Furthermore, the Committee may provide in an Option Document that payment
may be made in whole or in part in shares of Common Stock held by the Optionee
for at least six months. If payment is made in whole or in part in shares of
Common Stock, then the Optionee shall deliver to the Company certificates
registered in the name of such Optionee representing the shares of Common Stock
owned by such Optionee, free of all liens, claims and encumbrances of every kind
and having an aggregate Fair Market Value on the date of delivery that is at
least as great as the Option Price of the Shares (or relevant portion thereof)
with respect to which such Option is to be exercised by the payment in shares of
Common Stock, accompanied by stock powers duly endorsed in blank by the
Optionee. Notwithstanding the foregoing, the Committee may impose from time to
time such limitations and prohibitions on the use of shares of Common Stock to
exercise an Option as it deems appropriate.

 

(ii) With respect to an Option only, to the extent permitted by law and to the
extent the Option Document so provides, payment of the Option Price for shares
purchased pursuant to the exercise of an Option may be made all or in part by
delivery (on a form acceptable to the Committee) of an irrevocable direction to
a licensed securities broker acceptable to the Company to sell shares of Stock
and to deliver all or part of the sales proceeds to the Company in payment of
the Option Price and any withholding taxes described in Section 14.

 

E. Termination of Options.

 

(i) No Option shall be exercisable after the first to occur of the following:

 

(a) Expiration of the Option term specified in the Option Document, which shall
not exceed (i) three years from the date of grant, or (ii) three years from the
date of grant of an ISO if the Optionee on the date of grant owns, directly or
by attribution under Section 424(d) of the Code, shares of capital stock of the
Company possessing more than ten percent (10%) of the total combined voting
power of all classes of capital stock of the Company or of an Affiliate;

 

(b) Expiration of ninety (90) days from the date the Optionee’s employment or
service with the Company or its Affiliate terminates for any reason other than
Disability or death or as otherwise specified in Section 8.E.(i).(d) or Section
10 below; if options have vested, they belong to employee;

 

 

   

 

(c) Expiration of one year from the date the Optionee’s employment or service
with the Company or its Affiliate terminates due to the Optionee’s Disability or
death;

 

(d) A finding by the Committee, after full consideration of the facts presented
on behalf of both the Company and the Optionee, that the Optionee has (i)
committed a material and serious breach or neglect of Optionee’s
responsibilities to the Company; (ii) breached his or her employment or service
contract with the Company or an Affiliate; (iii) committed a willful violation
or disregard of standards of conduct established by law; committed fraud,
willful misconduct, misappropriation of funds or other dishonesty; (v) been
convicted of a crime of moral turpitude; or (vi) accepted employment with
another company or performed work or provided advice to another company, as an
employee, consultant or in any other similar capacity, while still an employee
of the Company, then the Option shall terminate on the date of such finding. In
such event, in addition to immediate termination of the Option, the Optionee
shall automatically forfeit all Shares for which the Company has not yet
delivered the share certificates upon refund by the Company of the Option Price
of such Shares. Notwithstanding anything herein to the contrary, the Company may
withhold delivery of share certificates pending the resolution of any inquiry
that could lead to a finding resulting in a forfeiture; or

 

(e) The date, if any, set by the Board of Directors as an accelerated expiration
date pursuant to Section 10 hereof.

 

(ii) Notwithstanding the foregoing, the Committee may extend the period during
which an Option may be exercised to a date no later than the date of the
expiration of the Option term specified in the Option Documents, as they may be
amended, provided that any change pursuant to this Section 8.E.(ii) that would
cause an ISO to become a Non-Qualified Stock Option may be made only with the
consent of the Optionee.

 

(iii) During the period in which an Option may be exercised after the
termination of the Optionee’s employment or service with the Company or any
Affiliate, such Option shall only be exercisable to the extent it was
exercisable immediately prior to such Optionee’s termination of service or
employment, except to the extent specifically provided to the contrary in the
applicable Option Document.

 

(iv) Death or Disability. Notwithstanding anything herein to the contrary, if
the Optionee ceases to be employed by or ceases to provide services to the
Company or a subsidiary as a result of the Optionee’s death or Disability,
Optionee’s options that have not become vested pursuant to their terms as of the
date of such death or Disability shall vest immediately.

 

 

   

 

F. Transfers. No Option may be transferred except by will or by the laws of
descent and distribution. During the lifetime of the person to whom an Option is
granted, such Option may be exercised only by him or her. Notwithstanding the
foregoing, a Non-Qualified Stock Option may be transferred pursuant to the terms
of a “qualified domestic relations order” within the meaning of Sections
401(a)(13) and 414(p) of the Code or within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended.

 

G. Holding Period. No Option may be exercised unless six months, or such greater
period of time as may be specified in the Option Documents, have elapsed from
the date of grant.

 

H. Limitation on ISO Grants. In no event shall the aggregate Fair Market Value
of the Shares (determined at the time the ISO is granted) with respect to which
an ISO is exercisable for the first time by the Optionee during any calendar
year (under all incentive stock option plans of the Company or its Affiliates)
exceed $100,000.

 

I. Other Provisions. The Option Documents shall contain such other provisions
including, without limitation, provisions authorizing the Committee to
accelerate the exercisability of all or any portion of an Option, additional
restrictions upon the exercise of the Option or additional limitations upon the
term of the Option, as the Committee shall deem advisable.

 

J. Amendment. The Committee shall have the right to amend Option Documents
issued to an Optionee, subject to the Optionee’s consent if such amendment is
not favorable to the Optionee, except that the consent of the Optionee shall not
be required for any amendment made under Section 10.

 

K No Repricing. Notwithstanding anything in this Plan to the contrary, no
amendment or modification may be made to an outstanding Option or SAR,
including, without limitation, by reducing the exercise price of an Option or
replacing an Option or SAR with cash or another award type, that would be
treated as a repricing under the rules of the stock exchange on which the Common
Stock is listed, in each case, without the approval of the stockholders of the
Company, provided, that, appropriate adjustments may be made to outstanding
Options and SARs pursuant to Section 11 and may be made to make changes to
achieve compliance with applicable law, including Internal Revenue Code Section
409A.

 

9. Award Documents and Terms. Awards shall be evidenced by an Award Document in
such form as the Committee shall from time to time approve, which Award Document
shall comply with and be subject to the following terms and conditions and such
other terms and conditions as the Committee shall from time to time require that
are not inconsistent with the terms of the Plan. A Grantee shall not have any
rights with respect to an Award until and unless such Grantee shall have
executed an Award Document containing the terms and conditions determined by the
Committee.

 

 

   

 

A. Stock Appreciation Rights.

 

(i) A SAR is an Award in the form of a right to receive cash or Common Stock,
upon surrender of the SAR, in an amount equal to the appreciation in the value
of the Common Stock over a base price established in the Award. A SAR shall
confer on the Grantee to whom it is granted a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Common Stock on
the date of exercise over (B) the grant price of the SAR as determined by the
Committee. The Award Document for a SAR shall specify the grant price of the
SAR, which shall be at least the Fair Market Value of a share of Common Stock on
the date of grant. SARs may be granted in conjunction with all or part of an
Option granted under the Plan, in conjunction with all or part of any other
Award or without regard to any Option or other Award; provided that a SAR that
is granted subsequent to the Award Date of a related Option must have a SAR
Price that is no less than the Fair Market Value of one share of Common Stock on
the SAR Grant Date.

 

(ii) The Committee shall determine at the date of grant or thereafter, the time
or times at which and the circumstances under which a SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which SARs shall cease to be
or become exercisable following termination of service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Shares will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.

 

(iii) Each SAR granted under the Plan shall terminate, and all rights thereunder
shall cease, upon the expiration of not more than ten years from the date such
SAR is granted, or under such circumstances and on such date prior thereto as is
set forth in the Plan or as may be fixed by the Committee and stated in the
Award Document relating to such SAR.

 

(iv) Holders of a SAR shall have no rights as stockholders of the Company.
Holders of an SAR shall have no right to vote such Shares or the right to
receive any dividends declared or paid with respect to such Shares.

 

(v) A holder of a SAR shall have no rights other than those of a general
creditor of the Company. A SAR represents an unfunded and unsecured obligation
of the Company, subject to the terms and conditions of the applicable Award
Document.

 

(vi) Unless the Committee otherwise provides in an Award Document, in the event
that a Grantee’s employment with the Company terminates for any reason other
than because of death or Disability, any SAR held by such Grantee shall be
forfeited by the Grantee and reacquired by the Company. In the event that a
Grantee’s employment terminates as a result of the Grantee’s death or
Disability, all remaining restrictions with respect to such Grantee’s SAR shall
immediately lapse, unless otherwise provided in the Award. Upon forfeiture of an
SAR, the Grantee shall have no further rights with respect to such Award.

 

 

   

 

(vii) Except as provided in Section 9.A.viii below, during the lifetime of a
Grantee, only the Grantee (or, in the event of legal incapacity or incompetency,
the Grantee’s guardian or legal representative) may exercise a SAR. Except as
provided in Section 9.A.viii, no SAR shall be assignable or transferable by the
Grantee, other than by will or the laws of descent and distribution.

 

(viii) If authorized in the applicable Award Document, a Grantee may transfer,
not for value, all or part of a SAR to any family member. For the purpose of
this Section 9.A.(viii), a “not for value” transfer is a transfer which is (i) a
gift, (ii) a transfer under a domestic relations order in settlement of marital
property rights, or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by family members (or the Grantee) in
exchange for an interest in that entity. Following a transfer under this
section, any such SAR shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred SARs are prohibited except to family members of the
original Grantee in accordance with this section or by will or the laws of
descent and distribution.

 

B. Restricted Stock and Restricted Stock Units.

 

(i) Restricted Stock is an Award of shares of Common Stock that is granted
subject to the satisfaction of such conditions and restrictions as the Committee
may determine. In lieu of, or in addition to any Awards of Restricted Stock, the
Committee may grant Restricted Stock Units to any Participant subject to the
same conditions and restrictions as the Committee would have imposed in
connection with any Award of Restricted Stock. Each Restricted Stock Unit shall
have a value equal to the fair market value of one share of Common Stock. Each
Award Document shall state the number of shares of Restricted Stock or
Restricted Stock Units to which it pertains. No cash or other consideration
shall be required to be paid by a Grantee for an Award.

 

(ii) At the time a grant of Restricted Stock or Restricted Stock Units is made,
the Committee may, in its sole discretion, establish a period of time (a
“restricted period”) applicable to such Restricted Stock or Restricted Stock
Units. Each Award of Restricted Stock or Restricted Stock Units may be subject
to a different restricted period. The Committee may, in its sole discretion, at
the time a grant of Restricted Stock or Restricted Stock Units is made,
prescribe restrictions in addition to or other than the expiration of the
restricted period, including the satisfaction of corporate or individual
performance objectives, which may be applicable to all or any portion of the
Restricted Stock or Restricted Stock Units. Neither Restricted Stock nor
Restricted Stock Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Restricted Stock or Restricted Stock Units.

 

(iii) The Company shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Award Date. The Committee may provide in an Award Document
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Document. In the alternative, the Company may make a book
entry registration evidencing a Grantee’s ownership of shares of Restricted
Stock.

 

 

   

 

(iv) Unless the Committee otherwise provides in an Award Document, holders of
Restricted Stock shall have the right to vote such Shares and the right to
receive any dividends declared or paid with respect to such Shares. The
Committee may provide that any dividends paid on Restricted Stock must be
reinvested in shares of Common Stock, which may or may not be subject to the
same vesting conditions and restrictions applicable to such Restricted Stock.
All distributions, if any, received by a Grantee with respect to Restricted
Stock as a result of any stock split, stock dividend, combination of shares, or
other similar transaction shall be subject to the restrictions applicable to the
original Grant.

 

(v) Holders of Restricted Stock Units shall have no rights as stockholders of
the Company. The Committee may provide in an Award Document evidencing a grant
of Restricted Stock Units that the holder of such Restricted Stock Units shall
be entitled to receive, upon the Company’s payment of a cash dividend on its
outstanding Common Stock, a cash payment for each Restricted Stock Unit held
equal to the per-share dividend paid on the Common Stock. Such Award Document
may also provide that such cash payment will be deemed reinvested in additional
Restricted Stock Units at a price per unit equal to the Fair Market Value of a
share of Common Stock on the date that such dividend is paid.

 

(vi) A holder of Restricted Stock Units shall have no rights other than those of
a general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Document.

 

(vii) Unless the Committee otherwise provides in an Award Document, in the event
that a Grantee’s employment with the Company terminates for any reason other
than because of death or Disability, any unvested Restricted Stock or Restricted
Stock Units held by such Grantee shall be forfeited by the Grantee and
reacquired by the Company. In the event that a Grantee’s employment terminates
as a result of the Grantee’s death or Disability, all remaining restrictions
with respect to such Grantee’s Restricted Stock shall immediately lapse, unless
otherwise provided in the Award Document. Upon forfeiture of Restricted Stock or
Restricted Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Restricted Stock Units.

 

(viii) Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to shares of Restricted Stock or Restricted Stock Units
shall lapse, and, unless otherwise provided in the Award Document, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be. The
restrictions upon such Restricted Stock or Restricted Stock Units shall lapse
only if the Grantee on the date of such lapse is, and has continuously been an
employee of the Company or its Affiliate from the date such Award was granted.
Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have any
further rights with regard to a Restricted Stock Unit once the share of Stock
represented by the Restricted Stock Unit has been delivered.

 

 

   

 

(ix) The Committee may, in its sole discretion, grant an unrestricted stock
Award to any Grantee pursuant to which such Grantee may receive shares of Stock
free of any restrictions (“Unrestricted Stock”) under the Plan. Unrestricted
Stock Awards may be granted as described in the preceding sentence in respect of
past services and other valid consideration, or in lieu of, or in addition to,
any cash compensation due to such Grantee.

 

(x) Transfers of Restricted Stock (but not Restricted Stock Units) are intended
to constitute property that is subject to a substantial risk of forfeiture
during the restricted period, and subject to federal income tax in accordance
with section 83 of the Code. Section 83 generally provides that Grantee will
recognize compensation income with respect to each installment of the Restricted
Stock on the vesting date in an amount equal to the then fair market value of
the shares for which restrictions have lapsed. Alternatively, Grantee may elect,
pursuant to Section 83(b) of the Code, to recognize compensation income for all
or any part of the Restricted Stock at the date of grant in an amount equal to
the fair market value of the Restricted Stock subject to the election on the
date of grant (without taking into account the risk of forfeiture for purposes
of this valuation). Such election must be made within 30 days of the date of
grant and Grantee shall immediately notify the Company if such an election is
made and follow all other applicable rules and regulations, including IRS
regulations and guidance promulgated pursuant to Code Section 83.

 

C. Phantom Stock.

 

(i) Phantom Stock is an Award in the form of a right to receive cash or Stock,
upon surrender of the Phantom Stock, in an amount equal to Fair Market Value of
the Common Stock plus the aggregate amount of cash dividends paid with respect
to a share of Common Stock during the period commencing on the date on which the
share of Phantom Stock was granted and terminating on the date on which such
share vests. Each Award Document shall state the number of shares of Phantom
Stock to which it pertains. No cash or other consideration shall be required to
be paid by a Grantee for an Award.

 

(ii) At the time of the grant of shares of Phantom Stock, the Committee shall
establish a vesting date or vesting dates with respect to such shares. The
Committee may divide such shares into classes and assign a different vesting
date for each class. Provided that all conditions to the vesting of a share of
Phantom Stock imposed pursuant to the Award are satisfied, and except as
otherwise provided in the Plan, upon the occurrence of the vesting date with
respect to a share of Phantom Stock, such share shall vest.

 

 

   

 

(iii) Upon the vesting of a share of Phantom Stock, the Grantee shall be
entitled to receive in cash, within 30 days of the date on which such share
vests, an amount equal to the sum of (i) the Fair Market Value of a share of
Common Stock on the date on which such share of Phantom Stock vests and (ii) the
aggregate amount of cash dividends paid with respect to a share of Common Stock
during the period commencing on the date on which the share of Phantom Stock was
granted and terminating on the date on which such share vests.

 

(iv) At the time of the grant of shares of Phantom Stock, the Committee may
impose such restrictions or conditions to the vesting of such shares as it, in
its absolute discretion, deems appropriate.

 

(v) Holders of Phantom Stock shall have no rights as stockholders of the
Company. Holders of Phantom Stock shall have no right to vote such Shares or the
right to receive any dividends declared or paid with respect to such Shares.

 

(vi) Holders of Phantom Stock shall have no rights other than those of a general
creditor of the Company. Phantom Stock represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Document.

 

(vii) Subject to such other provisions as the Committee may set forth in the
Award Document, in the event that a Grantee’s employment with the Company
terminates for any reason other than because of death or Disability, any Phantom
Stock held by such Grantee shall be forfeited by the Grantee and reacquired by
the Company. In the event that a Grantee’s employment terminates as a result of
the Grantee’s death or Disability, all remaining restrictions with respect to
such Grantee’s Phantom Stock shall immediately lapse, unless otherwise provided
in the Award Document. Upon forfeiture of Phantom Stock, the Grantee shall have
no further rights with respect to such Award.

 

(viii) Except as provided in Section 9.C.(ix) below, during the lifetime of a
Grantee, only the Grantee (or, in the event of legal incapacity or incompetency,
the Grantee’s guardian or legal representative) may exercise Phantom Stock.
Except as provided in Section 9.C.(ix), no Phantom Stock shall be assignable or
transferable by the Grantee, other than by will or the laws of descent and
distribution.

 

(ix) If authorized in the applicable Award Document, a Grantee may transfer, not
for value, all or part of Phantom Stock to any family member. For the purpose of
this Section 9.C.(ix), a “not for value” transfer is a transfer which is (i) a
gift, (ii) a transfer under a domestic relations order in settlement of marital
property rights, or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by family members (or the Grantee) in
exchange for an interest in that entity. Following a transfer under this
section, any such Phantom Stock shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred Phantom Stock are prohibited except to family members
of the original Grantee in accordance with this section or by will or the laws
of descent and distribution.

 

 

   

 

D. Dividend Equivalent Rights. A Dividend Equivalent Right is an Award entitling
the Grantee to receive credits based on cash distributions that would have been
paid on the shares of Common Stock specified in the Dividend Equivalent Right
(or other award to which it relates) if such shares had been issued to and held
by the Grantee. A Dividend Equivalent Right may be granted hereunder to any
Grantee. The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Document. Dividend equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock, which may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment. Dividend Equivalent Rights may be settled in cash or
Common Stock or a combination thereof, in a single installment or installments,
all determined in the sole discretion of the Committee. A Dividend Equivalent
Right granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon exercise, settlement, or payment of, or
lapse of restrictions on, such other Award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other Award. A Dividend Equivalent Right granted as a component of another Award
may also contain terms and conditions different from such other Award. Except as
may otherwise be provided by the Committee in the Award Document, a Grantee’s
rights in all Dividend Equivalent Rights shall automatically terminate upon the
Grantee’s termination of Service for any reason.

 

10 Change of Control. In the event of a Change of Control, the Committee may
take whatever action with respect to Options and Awards outstanding as it deems
necessary or desirable, including, without limitation, accelerating the
expiration or termination date or the date of exercisability in any Option
Documents, or removing any restrictions from or imposing any additional
restrictions on any outstanding Awards or Options. A “Change of Control” shall
be deemed to occur if: (a) any person who is not an Affiliate of the Company on
the date hereof becomes a beneficial owner of a majority of the outstanding
voting power of the Company’s capital stock; (b) the shareholders of the Company
approve and there is consummated any plan of liquidation providing for the
distribution of all or substantially all of the Company’s assets; or (c) there
is consummated a merger, consolidation or other form of business combination
involving the Company, or, in one transaction or a series of related
transactions, a sale of all or substantially all of the assets of the Company,
unless, in any such case: (i) the business of the Company is continued following
such transaction by a resulting entity (which may be, but need not be, the
Company) (the “Surviving Company”); and (ii) persons who were the beneficial
owners of a majority of the outstanding voting power of the Company immediately
prior to the completion of such transaction beneficially own, by reason of such
prior beneficial ownership, a majority of the outstanding voting power of the
Surviving Company (or a majority of the outstanding voting power of the direct
or indirect parent of the Surviving Company, as the case may be) immediately
following the completion of such transaction. For purposes of this definition,
the terms “person,” “beneficial owner,” “beneficial ownership,” “affiliate,” and
“control” shall have the meanings ascribed to such terms under Sections 13(d)
and 3(a)(9) and Rule 13d-3 under the Exchange Act and Rule 501 under the
Securities Act of 1933 as amended, as applicable.

 

 

   

 

11. Adjustments on Changes in Capitalization. The aggregate number of Shares and
class of Shares as to which Options and Awards may be granted hereunder, the
limitation as to grants to individuals set forth in Section 8.A hereof, the
number of Shares covered by each outstanding Option or Award, and the Option
Price for each related outstanding Option, shall be appropriately adjusted in
the event of a stock dividend, stock split, recapitalization or other change in
the number or class of issued and outstanding equity securities of the Company
resulting from a subdivision or consolidation of the Common Stock and/or, if
appropriate, other outstanding equity securities or a recapitalization or other
capital adjustment (not including the issuance of Common Stock on the conversion
of other securities of the Company that are convertible into Common Stock)
affecting the Common Stock which is effected without receipt of consideration by
the Company. The Committee shall have authority to determine the adjustments to
be made under this Section 11, and any such determination by the Committee shall
be final, binding and conclusive; provided, however, that no adjustment shall be
made that will cause an ISO to lose its status as such without the consent of
the Optionee, except for adjustments made pursuant to Section 10 hereof.

 

12. Amendment of the Plan. The Board of Directors of the Company may amend the
Plan from time to time in such manner as it may deem advisable. Nevertheless,
the Board of Directors of the Company may not: (i) change the class of
individuals eligible to receive an ISO, (ii) increase the maximum number of
Shares as to which Options or Awards may be granted, or (iii) make any other
change or amendment as to which shareholder approval is required in order to
satisfy the conditions set forth in Rule 16b-3 promulgated under the Exchange
Act, in each case without obtaining approval, within twelve months before or
after such action, by (A) vote of a majority of the votes cast at a duly called
meeting of the shareholders at which a quorum representing a majority of all
outstanding voting stock of the Company is, either in person or by proxy,
present and voting on the matter, or (B) a method and in a degree that would be
treated as adequate under applicable state law for actions requiring shareholder
approval, including, without limitation, by written consent of shareholders
constituting a majority of the voting power of all shares of outstanding voting
stock of the Company entitled to vote. No amendment to the Plan shall adversely
affect any outstanding Option or Award, however, without the consent of the
Optionee or Grantee.

 

13. No Commitment to Retain. The grant of an Option or Award shall not be
construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company or any Affiliate to retain the Optionee or
Grantee in the employ of the Company or an Affiliate and/or as a member of the
Company’s Board of Directors or in any other capacity.

 

14. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer Shares in connection with an Award or the exercise of an
Option, the Company shall have the right to (a) require the recipient to remit
or otherwise make available to the Company an amount sufficient to satisfy any
federal, state and/or local withholding tax requirements prior to the delivery
or transfer of any certificate or certificates for such Shares or (b) take
whatever other action it deems necessary to protect its interests with respect
to tax liabilities. The Company’s obligation to make any delivery or transfer of
Shares shall be conditioned on the Optionee’s or Grantee’s compliance, to the
Company’s satisfaction, with any withholding requirement.

 

 

   

 

15. Interpretation. The Plan is intended to enable transactions under the Plan
with respect to directors and officers (within the meaning of Section 16(a)
under the Exchange Act) to satisfy the conditions of Rule 16b-3 promulgated
under the Exchange Act; any provision of the Plan that would cause a conflict
with such conditions shall be deemed null and void to the extent permitted by
applicable law and in the discretion of the Board of Directors.



 

16. Special Rules for Performance-Based Awards.

 

A. Performance-Based Awards. The Committee may grant Awards of Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Phantom Stock or Dividend
Equivalent Rights pursuant to the terms of this Section 16, and consistent with
Section 9, above, which shall include vesting requirements based specifically on
the attainment of one or more Performance Targets applicable to any such Award,
as set forth in this Section 16. In the event a Grantee who has been granted a
Performance-Based Award terminates his or her employment with the Company prior
to the date on which the applicable Performance Target or Targets have been met
or prior to the satisfaction of any other applicable conditions or requirements
have been met or satisfied, such Performance-Based Award shall be immediately
forfeited. In addition, the Committee shall have the authority to cause a
Performance-Based Award to be forfeited, in whole or in part, at any time prior
to the Committee’s determination that such Performance-Based Award has become
vested by reason of attainment of one or more of the applicable Performance
Targets, at the Committee’s sole discretion. Such absolute right to reduce or
eliminate a Performance-Based Award shall be exercised by the Committee in light
of the Committee’s review of all facts and circumstances the Committee deems to
be relevant.

 

B. Establishment of Performance Targets.

 

(i) The Committee shall establish one or more Performance Targets for each
Performance Period, which Performance Targets may vary for different
Participants who may be granted Performance-Based Awards.

 

(ii) In all cases, the Performance Target(s) established with respect to any
Performance Period shall be established within the first 90 days of the
Performance Period or, if shorter, within the first twenty five percent (25%) of
such Performance Period.

 

(iii) Each Performance Target established under the Plan shall constitute a goal
as to which an objective method or methods is available for determining whether
such Performance Target has been achieved. In addition, the Committee shall
establish in connection with the Performance Targets applicable to a Performance
Period an objective method for computing the portion of a particular
Performance-Based Award that may be treated as vested as a result of attaining
such Performance Target(s).

 

C. Vesting of Performance-Based Awards. Vesting of Performance-Based Awards
shall be determined at the time (or times) and in the manner established by the
Committee for a Performance Period; provided, however, that no portion of a
Performance-Based Award shall become vested unless and until (i) the Plan
(including the provisions of this Section 16 of the Plan) is approved by the
Company’s shareholders (and such shareholder approval is still effective for
purposes of the rules on performance-based compensation applicable in connection
with Code Section 162(m), as required under Section 16.D), and (ii) the
Committee has certified in writing that each Performance Target for the
particular Performance Period for which a Performance-Based Award is granted has
been achieved.

 

 

   

 

D. Subsequent Shareholder Approval. The Plan (including the provisions of this
Section 16) shall again be disclosed to the Company’s shareholders for approval
at the time or times required under Code Section 162(m) and/or Treasury
Regulations promulgated thereunder in order for the Performance-Based Awards
granted under the Plan to continue to qualify as performance-based compensation
that is exempt from the limitations on deductibility by the Company of
compensation under Code Section 162(m). No Performance-Based Awards shall become
vested if such required shareholder approval has not been obtained.

 

E. Criteria to be Used in Establishing Performance Targets. In establishing any
Performance Target under the Plan, the Committee shall establish an objective
target based upon one or more of the following business criteria (which may be
determined for these purposes by reference to (i) the Company as a whole, (ii)
any of the Company’s subsidiaries, operating divisions, business segments or
other operating units, or (iii) any combination thereof): earnings before
interest, taxes, depreciation, and amortization; profit before taxes; stock
price; market share; gross revenue; net revenue; pretax income; net operating
income; cash flow; earnings per share; return on equity; return on invested
capital or assets; cost reductions and savings; return on revenues or
productivity; loss ratio; expense ratio; combined ratio; product spread; or any
variations or combinations of the preceding business criteria, which may also be
modified at the discretion of the Committee, to take into account extraordinary
items or which may be adjusted to reflect such costs or expense as the Committee
deems appropriate.

 

F. Performance-Based Award Limitation. Notwithstanding anything to the contrary
herein, no Participant shall receive a Performance-Based Award for Shares in
excess of 5,000,000 Shares.

 

(i) The limitation set forth in this Section 16.F shall be applied with respect
to Performance-Based Awards that relate to a Performance Period longer than one
year by multiplying that limitation by a fraction equal to the number of full
calendar months in the Performance Period divided by twelve (12).

 

(ii) If a Performance Period is less than a full year, the limitation of this
Section 16.F shall apply without adjustment; provided, however, that any such
short Performance Period shall be treated as though it were a Performance Period
that extends until the end of the one year period that starts as of the first
day of the short Performance Period, and any other Performance Periods that
overlap such one year period will be subject to further limitations as though
such Performance Periods were overlapping Performance Periods, as described in
Section 16.F.iii.

 

(iii) If Performance-Based Awards with overlapping Performance Periods are
granted to any one employee, the limitations of this Section 16.F shall be
reduced with respect to any such overlapping Performance Periods so that the
aggregate value of such multiple Performance-Based Awards does not exceed the
limitation set forth in the first sentence of this Section 16.F, multiplied by a
fraction, the numerator of which is the number of full calendar months occurring
during the period commencing as of the first day of the first to start of such
overlapping Performance Periods, and the last day of which is the last day of
the last to end of such overlapping Performance Periods, and the denominator of
which is twelve (12).

 

 

   

 

(iv) The intent of subsections (i) through (iii) of this Section 16.F is to
cause each Performance-Based Award to satisfy the limitation of this Section
16.F as if such Award were the only Performance-Based Award granted, and to
cause, in addition, the aggregate value of Performance-Based Awards granted for
overlapping Performance Periods to comply with the limitation of this Section
16.F as though such multiple Performance-Based Awards constituted a single
Performance-Based Award.

 

G Performance Shares. In addition to the grant of Performance-Based Awards as
described above, the Committee may grant a contingent right to receive shares of
Common Stock (“Performance Shares”), where the right to receive all or a portion
of such shares is subject to the same rules regarding Performance-Based Awards
otherwise applicable under this Section 16, so that Performance Targets are set
in the same time and manner as provided for in Section 16.B and the annual
limitation on grants under Section 16.F, determined as of the date the
Performance Share grant is made by the Committee, is determined on an aggregate
basis with any other grants or awards under this Section 16.

 

17. Source of Shares; Fractional Shares. The Common Stock that may be issued
(which term includes Common Stock reissued or otherwise delivered) pursuant to
an Award under the Plan shall be authorized but unissued Common Stock. No
fractional shares of Common Stock shall be issued under the Plan, and shares
issued shall be rounded down to the nearest whole share, but fractional
interests may be accumulated pursuant to the terms of an Award.

 

18. Deferred Arrangements. The Committee may permit or require the deferral of
any award payment into a deferred compensation arrangement, subject to such
rules and procedures as it may establish, which may include provisions for the
payment or crediting of interest or dividend equivalents, including converting
such credits into deferred Common Stock equivalents. Any such deferrals shall be
made in a manner that complies with Code Section 409A.

 

19. Parachute Limitations. Notwithstanding any other provision of this Plan or
of any other agreement, contract, or understanding heretofore or hereafter
entered into by a Grantee with the Company or any Affiliate, except an
agreement, contract, or understanding that expressly addresses Section 280G or
Section 4999 of the Code (an “Other Agreement”), and notwithstanding any formal
or informal plan or other arrangement for the direct or indirect provision of
compensation to the Grantee (including groups or classes of Grantees or
beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Stock, Restricted Stock Unit, Stock Appreciation Right, Phantom Stock or
Dividend Equivalent Right held by that Grantee and any right to receive any
payment or other benefit under this Plan shall not become exercisable or vested
to the extent that such right to exercise, vesting, payment, or benefit, taking
into account all other rights, payments, or benefits to or for the Grantee under
this Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) (this curtailment of exercisability and/or vesting being
referred to herein as the “280G Cutback”). For purposes of clarity, the intent
of the preceding sentence is to provide for an automatic implementation of the
280G Cutback if that is beneficial to the Grantee (on an after-tax basis), and
otherwise not to implement the 280G Cutback. In the event that the receipt of
any such right to exercise, vesting, payment, or benefit under this Plan, in
conjunction with all other rights, payments, or benefits to or for the Grantee
under any Other Agreement or any Benefit Arrangement would cause the Grantee to
be considered to have received a Parachute Payment under this Plan that would
have the effect of decreasing the after-tax amount received by the Grantee as
described in clause (ii) of the preceding sentence, then the Grantee shall have
the right, in the Grantee’s sole discretion, to designate those rights,
payments, or benefits under this Plan, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit to the Grantee under this Plan be deemed to be a Parachute
Payment.

 

 

   

 

20. Section 409A. The Committee intends to comply with Section 409A of the Code
(“Section 409A”), or an exemption to Section 409A, with regard to Awards and
Options hereunder that constitute nonqualified deferred compensation within the
meaning of Section 409A. To the extent that the Committee determines that a
Grantee would be subject to the additional 20% tax imposed on certain
nonqualified deferred compensation plans pursuant to Section 409A as a result of
any provision of any Award or Option granted under this Plan, such provision
shall be deemed amended, if possible, to the minimum extent necessary to avoid
application of such additional tax. The nature of any such amendment shall be
determined by the Committee.

 

21. Unfunded Status of Plan. The Plan shall be unfunded. Neither the Company,
nor the Board of Directors nor the Committee shall be required to segregate any
assets that may at any time be represented by Awards or Options made pursuant to
the Plan. Neither the Company, nor the Board of Directors, nor the Committee
shall be deemed to be a trustee of any amounts to be paid or securities to be
issued under the Plan.

 

22. Governing Law. The validity, performance, construction and effect of this
Plan shall be governed by the laws of the State of Nevada, without giving effect
to principles of conflicts of law.

 

 

   

